DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Priority is acknowledged based on the application filed with the European Patent Office on October 25, 2018.

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The attempt to incorporate subject matter into this application by reference to WO 2018/109,655 A1 is ineffective because subject matter essential to the condition of allowance is missing from the specification and the drawings of the instant application with no claim of continuity in the instant application to WO 2018/109,655 A1.  In particular, it is unclear from the specification or drawings of the instant application that the invention of the instant application comprises support elements connected to a base plate through a hinged connection.  The specification nor the drawings do not clearly describe or clearly show any pivoting, rotation or articulation movement of the base support elements (9””) in connection to the base plate (6) of the invention disclosed in the instant application.  The only description of the hinge movement described by the specification is: “The one or more hinge elements can be translated ...”, which is found on the page 11 and 13 of the specification as filed on 10/15/2019.  The translation movement described is not a rotation, pivot or articulation that is expected of a hinge, rather it is a lateral movement that obscures the function of the hinge elements.  More description in the specification or illustration in the drawings is required to clarify the movement of the hinge elements.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 6-11, 15 and 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Independent claim 1 is rejected under 35 U.S.C. 112(b) because the invention of the instant application is not particularly pointed regarding the claim limitation: “wherein each base support element is hingedly connected (9"") to the 2base plate (6) and slideably attached (10"") to the first shelf”.  The specification nor the drawings do not clearly describe or clearly show any pivoting, rotation or articulation movement, as expected of a typical hinge, of the base support elements (9””) in connection to the base plate (6) of the invention disclosed in the instant application.  Nor is there any special definition of “hingedly connected” disclosed in the specification of the instant application.  The only description of the hinge movement, as an attempt to define the intent of the claim limitation “hingedly connected”, shown in the specification is: “The one or more hinge elements can be translated…”, which is found on page 11 and 13 of the specification as filed on 10/15/2019.  The translation movement described is not a rotation, pivot or articulation that is expected of a hinge, rather it is a lateral movement that obscures the connection of the base support elements (9””) to the base plate (6).  For purposes of examination, the claim limitation “hingedly connected” is being interpreted as a connection between the base support elements (9””) and the base plate (6), wherein the two elements join through sliding or translating together, not as a rotation, pivot or articulation movement that is typical of a hinge.  More description in the specification or illustration in the drawings is required to clarify the connection between the base support elements (9””) and the base plate (6) disclosed in the invention of the instant application.  Dependent claims 4, 6-11, 15 and 17-18 are rejected for their dependency on independent claim 1 or other dependent claims depending on independent claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al. (US Patent 10,664,795 B1) in view of Cowe et al. (US Patent 5,671,362) and Linari et al. (US Patent 10,092,099 B1).
Regarding Claim 1, Worley teaches:
System comprising a display rack (1), wherein the display rack comprises multiple shelves (2', 2", 2"', 2"") (See Worley Col. 5 lines 54-65 - describes a system within a material handling facility displaying inventory items on shelves in several different inventory locations) and a base (4) for supporting the shelves (See Worley Col. 2 lines 30-53 - describes a base surface of the system comprising weight sensors to detect users, totes and item movement with the material handling facility, wherein it is well known and common practice for floors to support shelves or other inventory locations), 
wherein the base is configured for measuring a total weight (See Worley Col. 2 lines 30-53 - describes the system measuring a total weight), wherein the total weight includes weights of any objects positioned on the shelves, wherein, the system is configured for determining object addition or removal event data based on in time corresponding changes of (See Worley Col. 3 lines 13-54 - describes the system computing a total weight change based on an item weight decrease on a shelf and a user pattern weight increase, wherein said weight increase is equal to said weight decrease, respective of the time said weight change occurred): 
- total weight measured at the base (See Worley Col. 2 lines 30-53 - describes the system measuring a total weight at a base surface); and 
wherein the object addition or removal event data comprises: 
- an object weight based on said change of total weight measured at the base (See Worley Col. 3 lines 13-54 - describes the system computing a total weight change based on an item weight decrease on a shelf and a user pattern weight increase, wherein said weight increase is equal to said weight decrease, respective of the time said weight change occurred); and 
- an object support shape and an object location both based on said change of (See Worley Col. 7 lines 27-42 - describes the system detecting item movement by item shape, location and other physical attributes)
wherein the base comprises a base plate (6) comprising multiple weight sensors (7) for supporting the shelves (See Worley Col. 5 lines 3-19 - describes a system within a material handling facility comprising weight sensors on shelves and in a base surface), wherein the display rack is configured for determining a total weight based on signals from each of said weight sensors (See Worley Col. 2 lines 30-53 - describes the system measuring a total weight at a base surface),
wherein the shelves comprise a first shelf (2""), wherein the display rack comprises base support elements (8""), wherein the base plate is configured for supporting the base support elements via the weight sensors (See Worley Col. 2 lines 30-53 - describes a base surface of the system comprising weight sensors to detect users, totes and item movement with the material handling facility, wherein it is well known and common practice for floors to support shelves or other inventory locations and Worley Col. 5 lines 3-19 - describes a system within a material handling facility comprising weight sensors on shelves and in a base surface).
While Worley teaches an inventory monitoring system for monitoring inventory items on shelves, Worley does not explicitly teach:
wherein each of the shelves comprises a sensor mat (5) comprising a lattice of load sensors, binary load status of multiple load sensors of a sensor mat of the display rack, wherein a binary load status of a load sensor indicates whether the load sensor at least in part supports an object or not, binary load status of multiple load sensors of said sensor mat of the display rack.  This is taught by Cowe (See Col. 7 line 47- Col. 8 line 12 - describes a system for tracking items on a shelf comprising a grid of weight sensors that detect the presence of said items on said shelf and output said detection in a binary manner).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a shelf based weight sensing grid (mat/ lattice) in a system that tracks items by weight to determine the presence of said items, thereby increasing the accuracy and efficiency of the item location information determined by said system.
While Worley teaches an inventory monitoring system for monitoring inventory items on shelves that are supported by weight sensors, Worley nor Cowe do not explicitly teach: wherein each base support element is hingedly connected (9"") to the 2base plate (6) and slideably attached (10"") to the first shelf.  As noted above in the rejections under 35 U.S.C. 112(a) and (b), the meaning of hingedly connected is unclear based on the current disclosure of the specification and drawings for the instant application, therefore, hingedly connected is being interpreted as “joined through sliding or translating together” for the purpose of examination.  Following this interpretation, these limitations are taught by Linari (See Figure 9 - show base support element (30) as joined to base plate (10/20) by a sliding connection, Figure 12 - shows a section detail of this connection with elements (30) and (10), Figure 11 - shows supports (30A) attached to shelf pieces (10A) and (20A) and Figure 13 - shows the sliding motion of the shelf).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an expandable shelf rack in a system comprising multiple shelves, thereby increasing the efficiency of said system.
Regarding Claim 4, modified Worley teaches:
While Worley teaches an inventory monitoring system for monitoring inventory items on shelves that are supported by multiple weight sensors of a floor sized base plate, Worley does not explicitly teach:
System according to preceding claim 1, wherein a base support element comprises one or more hinge elements defining a hinge axis for the base support element, wherein the base plate comprises guide rails (9"") for hingedly engaging the one or more hinge elements of the base support element, whereby the guide rails comprise a guide path portion (11) in essence perpendicular to the base plate along which the one or more hinge elements can be translated, wherein the base plate is configured for at least partially sinking the base support element in the base plate via translation of the one or more hinge elements of the base support element along said guide path portion.  As noted above in the rejections under 35 U.S.C. 112(a) and (b), the meaning of hingedly connected is unclear based on the current disclosure of the specification and drawings for the instant application, therefore, hingedly connected is being interpreted as “joined through sliding or translating together” for the purpose of examination.  Following this interpretation, these limitations are taught by Linari (See Figure 9 - show base support element (30) as joined to base plate (10/20) by a sliding connection, Figure 11 - shows supports (30A) attached to shelf piece (20) through recess (P), wherein recess (P) acts as a guide path perpendicular to said shelf (10/20) and Figure 12 - shows a section detail of this connection for more clarity).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a stackable shelf rack in a system comprising multiple shelves, thereby increasing the efficiency of said system.
Regarding Claim 6, modified Worley teaches:
System according to claim 1, wherein said weight sensors are load cells (See Worley Col. 6 lines 54-60 - describes the system using load cell weight sensors).
Regarding Claim 7, modified Worley teaches:
System according to claim 1, wherein the system comprises a tangible non-transitory computer-readable storage medium (See Worley Col. 15 lines 56-62 - describes the system using non-transitory computer-readable storage medium) comprising an identification list comprising for each of multiple objects an identification code (See Worley Col. 3 lines 25-44 - describes the system using an item identification list and Col. 7 lines 10-26 - item identifiers include codes), a reference weight and a reference support shape (See Worley Col. 5 lines 32-54 - describes the system receiving new items and updating the inventory management system with new parameters relating to said new items, wherein said parameters include weight and shape defining attributes), wherein the system is configured for selecting an identification code from the identification list based on comparison of the determined object weight with the reference weights of the identification list and comparison of the determined object support shape with the reference support shapes of the identification list (See Worley Col. 3 line 27 - Col. 4 line 14 - describes the system identifying an item as picked by a user based on the detected weight of the item and comparing it to the list of items within the material handling facility).


Regarding Claim 8, modified Worley teaches:
System according to claim 1, While Worley teaches an inventory monitoring system for monitoring inventory items on shelves, Worley does not explicitly teach:
wherein the system is configured for determining a fill status of the display rack, wherein the fill status comprises information on a number of objects in the display rack, a number of objects on a shelf of the display rack, a presence of objects on a desired zone of a shelf of the display rack, a number of objects of a particular type in the display rack, a number of objects of a particular type on a shelf of the display rack and/or a presence of objects of a particular type on a desired zone of a shelf of the display rack, and wherein the system is configured for sending a fill notification in case the fill status reaches a predetermined undesired fill status.  This is taught by Cowe (See Col. 5 lines 13-60 - describes a system for tracking items in storage area comprising racks of shelves, wherein each item on each shelf is counted at a distinct location of said shelf and once said item is removed, the system sends a notice to a vendor for said item).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an item restocking notice in a system that tracks and distributes items for sale, thereby increasing the accuracy and efficiency of the item usage information determined by said system.
Regarding Claim 9, modified Worley teaches:
System according to claim 1, wherein the system is configured for: 
- monitoring the total weight measured at the base; and detecting a change in the total weight measured at the base (See Worley Col. 2 lines 30-53 - describes the system measuring a total weight at a base surface), 
While Worley teaches an inventory monitoring system for monitoring inventory items on shelves, Worley does not explicitly teach:
determining an updated binary load status of the load sensors of the sensor mats upon detecting a change, wherein the change in binary load status of multiple load sensors of a sensor mat of the display rack is determined based on comparison of said updated binary load status with a previously determined binary load status.  This is taught by Cowe (See claim 1 as noted above and Col. 13 line 53 - Col. 14 line 16 - describes the system polling inventory locations for event data and comparing current polling data to previous polling data).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate sensor data updates in a system that relies on sensors to collect data, thereby increasing the accuracy and efficiency of the data collected by said system.
Regarding Claim 10, modified Worley teaches:
System according to claim 1, wherein the system is configured for: 
- measuring an updated total weight at the base, wherein the change in total weight is determined based on said updated total weight and a previously measured total weight (See Worley as noted in claim 1 above).
While Worley teaches an inventory monitoring system for monitoring inventory items on shelves, Worley does not explicitly teach: - monitoring the binary load status of the load sensors of the sensor mats; and - upon detecting a change in binary load status of multiple load sensors of a sensor mat of the display rack.  This is taught by Cowe (See claim 1 as noted above and Col. 13 line 53 - Col. 14 line 16 - describes the system polling inventory locations for event data and comparing current polling data to previous polling data).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate sensor data updates in a system that relies on sensors to collect data, thereby increasing the accuracy and efficiency of the data collected by said system.

Regarding Claim 11, modified Worley teaches:
System according to claim 1, wherein the system comprises a computer system comprising at least one processor, wherein the computer system is configured for wired or wireless data communication with the display rack, wherein the computer system is configured for obtaining a total weight measured at the base, obtaining a binary load status of the load sensors of the sensor mats of the display rack, and determining the object addition or removal event data on the computer system via the at least one processor (See Worley as noted in claim 1 above and Col. 9 line 53 - Col. 10 line 18 - describes the system being operated by a server computer system and transmitting data in a wired or wireless manner).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al. (US Patent 10,664,795 B1) in view of Cowe et al. (US Patent 5,671,362), Linari et al. (US Patent 10,092,099 B1) and Hahn et al. (US Patent 10,198,710 B1).
Regarding Claim 17, modified Worley teaches:
System according to claim 6, While Worley teaches an inventory monitoring system for monitoring inventory items on shelves with load cells, Worley does not explicitly teach: wherein the load cells are strain gauge load cells.  This is taught by Hahn (See Col. 25 lines 28-33 - describes a weight sensing system on a platform that uses strain gauge load cells to detect changes in weight of objects on said platform).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate weight sensors in a system that tracks items by weight, thereby increasing the accuracy and efficiency of the weight data measured by said system.
Regarding Claim 18, modified Worley teaches:
System according to claim 17, While Worley teaches an inventory monitoring system for monitoring inventory items on shelves with load cells, Worley does not explicitly teach: wherein the strain gauge load cells are electrical resistance strain gauge load cells.  This is taught by Hahn (See Col. 25 lines 28-33 - describes a weight sensing system on a platform that uses strain gauge load cells to detect changes in weight of objects on said platform by measuring electrical capacitance or resistance).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate weight sensors in a system that tracks items by weight, thereby increasing the accuracy and efficiency of the weight data measured by said system.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The incorporation of claim 15 in its entirety into claim 1 as currently limited would place this application in better condition for allowance.

Response to Remarks
Applicant's remarks filed 06/29/2022 have been fully considered but they are not persuasive. 
The Examiner previously stated allowable subject matter by mistake.  During the course of examination, the Examiner read the structure from WO 2018/109,655 A1 into the claims of the instant application, which is not acceptable practice, especially when it involves essential subject matter to determine allowability of an application (See MPEP 608.01(p) for clarification on incorporation by reference).  As noted above regarding the objections to the specification or drawings and the rejections under 35 U.S.C. § 112 (a) and (b), more information needs to be provided that clearly shows or describes a hinged connection or operation to clearly disclose the involved elements are hingedly connected.
In response to the applicant’s remarks and concerning the previous rejection under 35 U.S.C. § 103:  
As described above, due the interpretation of “wherein each base support element is hingedly connected (9"") to the 2base plate (6)”,  the applicant’s claims 1, 4, 6-11 and 17-19 are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Cowe, Linari and Hahn in the invention of Worley, as a whole.  The combination of which comprise all of the limitations disclosed in the amended claims of the instant application as noted above.  The citation of Worley, Cowe, Linari and Hahn needs to be considered as a whole, not just the sections cited by the examiner.  

The examiner is available for discussion to help determine the best path to move prosecution forward.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687